PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEKA
Application No. 15/950,866
Filed: 11 Apr 2018
For SYSTEM AND METHOD OF CORRELATING MULTIPLE DATA POINTS TO CREATE A NEW SINGLE DATA POINT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed July 1, 2022, to revive this application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The power of attorney and change of address received on August 5, 2022 has been entered and made of record.

This application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed February 5, 2020 to prior counsel, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on May 6, 2020.  A notice of abandonment was mailed on September 14, 2020.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On July 1, 2022, the petition fee and the proper statement of unintentional delay were received.  

As such, requirement two of 37 C.F.R. § 1.137(a) has been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The first and fourth requirements of 37 C.F.R. § 1.137(a) have not been satisfied.  A discussion follows.

Regarding the first requirement of 37 C.F.R. § 1.137(a), the requirement has not been satisfied because Petitioner did not submit the required reply to the Office action.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.2  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  Specifically, a response to the non-final Office action (in the form of either/both an amendment to the claims and/or remarks) is required.  While Petitioner has asserted on the second page of this petition that a reply to the non-final Office action was submitted on June 30, 2022, no corresponding paper has been located in the electronic file.

On renewed petition, Petitioner should submit an amendment to the claims and/or remarks.

A three-month extension of time was received on June 30, 2022.  An extension of time under 37 C.F.R. § 1.136 must be filed prior to the expiration of the maximum extendable period for reply.3   Accordingly, since the $700 extension of time submitted with the petition on May 12, 2014 was filed subsequent to the maximum extendable period for reply, this fee is unnecessary and Office records show it was credited to Deposit Account No. 50-3183 on August 22, 2022.

Regarding the fourth requirement, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to reply to the Office communication and/or revive the application.  When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The period that must be shown to have been unintentional is the period that begins on May 5, 2020 at midnight and ends with the filing of a grantable petition.  On renewed petition, Petitioner must explain why the required reply was not included with this petition. 

As a preliminary matter, the electronic file has been reviewed and it is noted prior counsel filed a request for withdrawal as attorney or agent and change of correspondence address on December 30, 2019 (prior to the mailing of the aforementioned non-final Office action), which was not accepted and a notice regarding power of attorney was mailed to prior counsel on January 3, 2020.

With this petition, a nine-page statement of facts has been provided from the sole inventor (Mr. Donald Leka), where he explains that the company he founded and is the CEO of (Jumptuit, Inc.)4 experienced disruptions in the form of financial difficulties and workforce interruptions due to the COVID-19 pandemic (which began in March of 2020).  Mr. Leka explains that unidentified employees of his company intended to retain new patent counsel prior to the May 5, 2020 deadline for responding to the non-final Office action, however the financial difficulties and workforce disruptions began in the first quarter of 2020.5 

However, while it is clear when the disruptions due to the COVID-19 pandemic began, it is not clear when they ended.  Mr. Leka has stated they ended on both “the end of January 2022”6 and a date in June of 2022 that has not been revealed.7 On renewed petition, Mr. Leka must unequivocally state when the disruptions ended.

Moreover, in the 24th paragraph of Mr. Leka’s statement of facts, he has indicated that at the end of January, many of the Coviod-19 restrictions were lifted and work with financial institutions resumed.  Yet, this petition was not filed until five months had passed.  Petitioner is reminded it is the entire period of delay that must be accounted for.

Still further, in the 25th paragraph of Mr. Leka’s statement of facts, he has indicated that an unspecified person brought the failure to have responded to the non-final Office action to his attention on an unspecified date in May of 2022.  This petition was filed two months later.  With the renewed petition, Mr. Leka must reveal the name of this person; his/her relationship to Jumptuit, Inc.; and, whether this person had the right or authority to revive the application.  Moreover, this person must conform when he/she first became aware of the failure to have responded to the non-final Office action.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.8  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See M.P.E.P. § 711.03(c).
        3 See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  
        4 Leka statement of facts received on July 1, 2022, paragraph 1.
        5 Id. at 5.  See also paragraphs 7–8, 10, 12-13, 15-17, and 18-24. 
        6 Id. at 24. 
        7 Id. at 5.  
        8 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.